Citation Nr: 1621163	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for autoimmune hepatitis, to include as secondary to sarcoidosis.  

2.  Entitlement to service connection for a heart condition, to include as secondary to sarcoidosis.  

3.  Entitlement to service connection for an eye condition, to include as secondary to sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1973.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

These matters were previously remanded by the Board in February 2015.  Given subsequent development, the Board finds there has been substantial compliance with prior remand directives regarding the Veteran's claims of entitlement to service connection for a heart condition and an eye condition, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  As discussed further below, remand of the Veteran's claim of entitlement to service connection for autoimmune hepatitis, to include as secondary to sarcoidosis, is warranted for additional development, and that issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

Although the issues on appeal from the August 2009 RO decision originally included entitlement to service connection for sarcoidosis, the Board notes that this claim was fully granted within a June 2015 RO decision; therefore, it is no longer before the Board in appellate status and need not be addressed herein.  Following the June 2015 RO decision, the Veteran submitted a timely notice of disagreement (NOD) regarding the initial noncompensable disability rating assigned for his service-connected sarcoidosis in February 2016.  See 38 C.F.R. § 20.201 (2015).  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a May 2016 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issue adjudicated in June 2015 for the issuance of a statement of the case (SOC) and instead refers the matter of entitlement to a compensable initial disability rating for sarcoidosis to the RO to issue an SOC.   

The Veteran's February 2016 NOD included the issue of entitlement to service connection for diabetes mellitus as secondary to sarcoidosis.  The Board has construed his submission as having raised the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, now claimed as secondary to sarcoidosis.  However, as this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a heart disability for any period on appeal.  

2.  The Veteran's left eye macular scar and bilateral cataracts are etiologically related to his service-connected sarcoidosis.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an eye condition characterized as left eye macular scar and bilateral cataracts secondary to service-connected sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran received proper notice regarding how to substantiate his service connection claims in April 2009 and May 2009.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements; all such records have been associated with the claims file.  

Following the February 2015 Board remand, VA provided relevant examinations in April 2015.  The VA examiners reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted thorough clinical examinations, after which they rendered the requested opinions which were properly supported by a rationale.  Therefore, the Board finds that the VA examinations and resulting opinions are adequate for deciding the Veteran's claims adjudicated herein.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  To the extent that the April 2015 opinion regarding the Veteran's autoimmune hepatitis is inadequate, the Board has addressed it within the remand section below.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including cardiovascular-renal disease and endocarditis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases, including ischemic heart disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.A.  Service Connection - Heart  

The Veteran asserts entitlement to service connection for a heart condition, to include as secondary to sarcoidosis.  

Service treatment records do not document any complaints, treatment, or diagnosis of a heart condition.  The Veteran had a normal clinical evaluation of the heart upon enlistment examination in January 1971, and he denied any relevant conditions within a contemporaneous report of medical history.  Although a separation examination does not appear to be of record, an October 1973 statement of medical condition documents the Veteran's report that there had been no change in his medical condition since his September 1973 separation examination.  A subsequent physical examination in February 1977 likewise documents a normal clinical examination of the heart, and the Veteran's denial of any related heart conditions with a concurrent report of medical history.  

A private treatment record with a partially illegible date, from sometime between October 1973 and 1979, documents the Veteran's report that he was told he had an irregular heartbeat upon discharge from the military, but he had not had the problem reinvestigated since that time in 1972.  Upon physical examination, his heart displayed a regular rhythm with no murmurs or gallops.  

Private treatment records from November 1998 document that his heart had a regular rhythm, without gallop or murmur.  A private treatment record from December 1998 document the Veteran's history of hypertension.  In May 2000, a treadmill stress electrocardiogram (ECG) was normal, without findings suggestive of ischemia.  

In July 2010, the Veteran submitted medical literature from the Journal of the American Medical Association which documented that sarcoidosis could affect other organs, including the heart.  

In July 2010 the Veteran's private physician noted his past heart issues in 1973 at Fort Hood, Texas which could be related to possible current sarcoid involvement of his heart.  

In April 2015, the Veteran was afforded a VA heart examination.  Notably, the examiner stated that the Veteran did not have a diagnosed heart condition.  The Veteran reported being diagnosed with an irregular heartbeat and past evaluations for chest pain, with the last occurrence being two years before, although he reported regular chest pain.  He denied a history of myocardial infarction or cardiovascular accident.  The examiner also noted a history of hypertension, and in fact, the Veteran was escorted to the emergency department due to hypertensive urgency, at which time he denied current chest discomfort, dizziness, or shortness of breath.  The examiner again concluded that the Veteran did not have a diagnosis of a cardiac condition.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a heart condition, to include as secondary to sarcoidosis, as the Veteran has not been shown to have a current heart disability for any period on appeal.  

Notably, post-service medical treatment records do not contain any diagnosis of a current heart condition for any period on appeal.  To the extent that the Veteran has reported ongoing chest pain, such reports are competent and probative insofar as they report observable symptomatology.  See Layno, 6 Vet. App. 465.  However, to the extent that the Veteran has asserted that he has a diagnosed heart condition which is due to active service or his service-connected sarcoidosis, such statements are afforded little probative value, as the Veteran is not shown to possess complex cardiac medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, pain is generally not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  

To the extent the Veteran's private physician noted his past heart issues in 1973 at Fort Hood, Texas, which he stated could be related to possible current sarcoid involvement of his heart, the Board notes that such statement is of little probative value, as it is speculative in nature and does not establish a current diagnosis of a heart condition which is related to the Veteran's active service or service-connected sarcoidosis.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Board has also considered the medical literature submitted by the Veteran showing that sarcoidosis has been linked to heart conditions.  Generally, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Indeed, the medical literature is general in nature and does not address the specific facts of the Veteran's medical history, and is of little probative value in adjudicating his claim.  

Indeed, the most probative evidence regarding the Veteran's claimed heart condition is the April 2015 VA heart examination, after which a VA examiner concluded that the Veteran did not have a diagnosed cardiac condition.  

As such, the preponderance of evidence is against a finding that the Veteran has a diagnosed heart disability; therefore, service connection is not warranted.  Brammer, 3 Vet. App. at 225.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  
II.B.  Service Connection - Eye  

The Veteran also claims entitlement to service connection for an eye condition, to include as secondary to sarcoidosis.  

Service treatment records do not document any complaints, treatment, or diagnosis of an eye condition.  The Veteran had a normal clinical evaluation upon enlistment examination in January 1971, and the Veteran denied any relevant conditions within a contemporaneous report of medical history.  Although a separation examination does not appear to be of record, an October 1973 statement of medical condition documents the Veteran's report that there had been no change in his medical condition since his September 1973 separation examination.  A subsequent physical examination in February 1977 likewise documents a normal clinical evaluation, and the Veteran's denial of any related conditions with a concurrent report of medical history.  

Post-service private treatment records from February 2009 document the Veteran's report that he had discontinued his prescribed prednisone two weeks before when he noticed that it was causing eye problems, including blurry vision.  

In March 2009, the Veteran was noted to have decreased visual acuity in his right eye due to a macular scar, most likely from sarcoid.  Additionally, he was noted to have cataracts in each eye.  

In May 2010, his private ophthalmologist noted that it was, in fact, his left eye which had decreased hand motion visual acuity due to a macular scar from sarcoid, in addition to cataracts in each eye.  He specifically stated that there was a direct link to cataracts from the Veteran's previous use of corticosteroids to treat his sarcoid condition.  

In July 2010, a private physician noted that although the Veteran had gone into medical remission from his sarcoidosis, he had scarring of his cornea and premature cataracts due to treatment of his sarcoidosis with high-dose steroids.  

In July 2010, the Veteran submitted medical literature from the Journal of the American Medical Association which documented that sarcoidosis could affect other organs, including the eyes.  

The Veteran was afforded a VA eye examination in April 2015.  The examiner diagnosed a chorioretinal scar, cataracts, and pseudophakia.  The Veteran reported a gradual loss of left eye vision since 1985.  He reported that he was told at the time and since then that his vision loss was from taking prednisone for sarcoidosis.  He denied a history of uveitis in either eye, and noted prior nonspecific ocular trauma and bilateral cataract surgery a year and a half before.  Following the examination, the VA examiner concluded that he could not provide an opinion regarding the Veteran's eye conditions without resorting to mere speculation due to a lack of documented evidence within the Veteran's service treatment records.  He noted the Veteran's private treatment records which incorrectly noted the Veteran's poor vision in his right eye, when it was actually his left eye.  He stated that if he had earlier private treatment records, he would have a better idea regarding the etiology of the Veteran's left eye retinal scar, but that as it stood, he could not determine whether it was from a previous chorioretinitis from the sarcoidosis or another etiology such as ocular trauma.  Similarly, regarding the Veteran's bilateral cataracts, the examiner could not provide a nexus opinion without resorting to speculation as the Veteran had already had cataract surgery.  He noted that the Veteran's left eye cortical cataract can be a result of a history of steroid use, but could also be related to diabetes and/or normal age changes to the lens.  

Private treatment records from July 2015 note that an eye examination shows a clear macular scar with pre-retinal fibrosis, epiretinal membrane, and significant edema which had been present and stable since the Veteran started private treatment and which was consistent with a sarcoidosis uveitis scar.  

After giving full consideration to the medical and lay evidence of record, including as discussed above, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to service connection for an eye condition, to include as secondary to sarcoidosis, such that service connection is warranted.  

The Veteran's February 2009 report that his prednisone caused blurry vision is competent insofar as it states observable symptomatology.  See Layno, supra.  

Private medical evidence from March 2009 documents that the Veteran's macular scar was most likely from sarcoid.  In May 2010, a private physician again noted that the Veteran's left eye macular scar was from sarcoid; he specifically stated that there was a direct link to cataracts from the Veteran's previous use of corticosteroids to treat his sarcoid condition.  In July 2010, a private physician noted that the Veteran's corneal scarring and premature cataracts were due to treatment of his sarcoidosis with high-dose steroids.  Most recently, private treatment records from July 2015 note that the Veteran's macular scar was consistent with a sarcoidosis uveitis scar.  

In July 2010, the Veteran submitted medical literature from the Journal of the American Medical Association which documented that sarcoidosis could affect other organs, including the eyes.  

Upon VA examination in April 2015, the VA examiner was unable to render the requested nexus opinions without resorting to speculation.  

Given the private medical nexus evidence which weighs in favor of the Veteran's claim, the competent lay evidence, and the medical literature indicating a link between the Veteran's conditions, and the inability of the VA examiner to render a nexus opinion without resorting to mere speculation, the Board resolves any reasonable doubt in favor of the Veteran, and concludes that the evidence is at least in equipoise with respect to his claim of entitlement to service connection for an eye disability as secondary to his sarcoidosis, such that service connection for eye disability characterized as left eye macular scar and bilateral cataracts is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert, supra.  



ORDER

Service connection for a heart condition, to include as secondary to sarcoidosis, is denied.  

Service connection for an eye condition characterized as left eye macular scar and bilateral cataracts as secondary to sarcoidosis, is granted.  


REMAND

Although the Board regrets the additional delay, a remand is warranted in order to afford the Veteran due process and to conduct additional development regarding his claim of entitlement to service connection for autoimmune hepatitis, to include as secondary to sarcoidosis.  Specifically, VA must obtain an adequate addendum opinion regarding the Veteran's hepatitis claim.   

I.  Service Connection - Autoimmune Hepatitis

Although the Board sincerely regrets the additional delay, a remand is required to ensure proper development of the Veteran's claim prior to adjudication by the Board.  Specifically, an addendum opinion must be obtained which properly considers all the relevant evidence of record, including the medical literature evidence identified by the Veteran's representative in the March 2016 Informal Hearing Presentation (IHP).  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

The April 2015 VA examiner opined that the Veteran's autoimmune hepatitis was less likely as not commenced during military service, caused by pulmonary sarcoidosis, or aggravated by pulmonary sarcoidosis because there was no evidence to suggest a causal relationship between his respiratory complaints during military service.  The May 2015 addendum opinion states that the Veteran's autoimmune hepatitis was less likely as not aggravated by pulmonary sarcoidosis because there was no evidence to support an aggravation of the Veteran's liver condition (autoimmune hepatitis) as a result of his lung condition (pulmonary sarcoidosis), which were two distinct diseases with separate etiologies.  

Generally, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  However, the April 2015 and May 2015 VA opinions, which concluded that there was no evidence of a causal relationship between the Veteran's autoimmune hepatitis and his pulmonary sarcoidosis given their separate and distinct etiologies, are inconsistent with the medical literature cited by the Veteran's representative in the March 2016 IHP which clearly indicate a potential relationship between sarcoidosis and the liver.  Therefore, the Board finds that April 2015 and May 2015 VA opinions are inadequate to decide the Veteran's claim, and an additional remand is required for the Board to obtain an adequate VA opinion.  See 38 C.F.R. § 3.159(c)(4) (2015).  

In any event, the medical journal evidence cited within the March 2016 IHP has not been considered by the AOJ in the first instance; therefore, this also must be accomplished upon remand.  See 38 C.F.R. § 20.1304(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2015 VA examiner, or an equally qualified examiner, for an addendum opinion regarding the Veteran's claim of entitlement to service connection for autoimmune hepatitis, to include as secondary to sarcoidosis.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.   All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings with complete supporting rationales should be reported in detail.  

The examiner should provide an opinion as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's autoimmune hepatitis is proximately due to service-connected sarcoidosis?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's autoimmune hepatitis has been aggravated by service-connected sarcoidosis?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In providing the requested opinions, the examiner should consider, address, and reconcile the complete evidence of record, including the medical literature and studies referenced by the March 2016 IHP which suggest a relationship between sarcoidosis and the liver.  

2.  Following the above development, review the resulting examination report and opinion to ensure its adequacy and compliance with the above directive.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Readjudicate the Veteran's claim with consideration of all evidence associated with the claims file.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


